Citation Nr: 1102035	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis for the period 
prior to May 21, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a June 2010 decision, the denied the Veteran's claims for 
entitlement to a rating in excess of 30 percent, prior to May 21, 
2009, and entitlement to a rating in excess of 60 percent from 
May 21, 2009.  The Board also granted the assignment of a 
schedular TDIU for the period from May 21, 2009, and remanded the 
issue of whether a TDIU was warranted on an extraschedular basis 
prior to May 21, 2009.  Subsequently, the Veteran's claims files 
was submitted to the Director of Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. § 4.16(b), prior 
to May 21, 2009.  The case is now returned to the Board for final 
review and disposition.  


FINDINGS OF FACT

Prior to May 21, 2009, the Veteran's service-connected 
sarcoidosis did not render him unable to secure or follow all 
types of substantially gainful occupations.


CONCLUSION OF LAW

Prior to May 21, 2009, the Veteran's combined disability (60 
percent) due to service-connected sarcoidosis did not warrant the 
assignment of a TDIU, to include on an extraschedular basis. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321(b)(1), and 
Part 4, including §§ 4.1, 4.2, 4.10, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in January 1999, 
September 2004, May 2006, January 2008, and September 2008, 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters of May 2006, 
September 2008, January 2008, also provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters also 
informed the Veteran of the evidence necessary to establish a 
total disability rating based on individual unemployability.  VA 
has no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision on 
the claim at this time.

TDIU

The Veteran is seeking a TDIU and asserts that his sole service- 
connected disability, namely sarcoidosis, rendered him unable to 
work prior to May 21, 2009.  Again, in a June 2010 decision, the 
Board: (1) denied entitlement to a rating in excess of 30 
percent, prior to May 21, 2009, for sarcoidosis;(2) denied 
entitlement to a rating in excess of 60 percent, from May 21, 
2009; (3) granted TDIU for the period beginning on May 21, 2009, 
and (4) remanded the case for extraschedular TDIU consideration 
under 38 C.F.R. § 4.16(b), for the period prior o May 21, 2009, 
based on evidence that the Veteran was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected sarcoidosis. 



Applicable Law and Regulations 

VA assigns disability ratings for service-connected disabilities 
by evaluating the extent to which a disability adversely affects 
a Veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.10. VA regulations allow for the 
assignment of a TDIU when a Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, and the Veteran has certain combinations 
of ratings for service- connected disabilities.  If there is only 
one such disability, that disability must be ratable at 60 
percent or more.  If there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), referral 
to the Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
Veteran nonetheless is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities. 
38 C.F.R. § 4.16(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability. 38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment. The Board does not have the 
authority to assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer the 
case to designated VA officials. Bagwell v. Brown, 9 Vet. App. 
377 (1996).

Facts and Analysis 

Again, the Veteran has a service-connected sarcoidosis disability 
that is rated as 30 percent disabling prior to May 21, 2009, and 
60 percent disabling thereafter.  It is his only service-
connected disability.  In June 2010, the Board granted, effective 
May 21, 2009, the assignment of a schedular TDIU.  The RO 
executed the TDIU grant in an October 2010 rating decision.  
Based on the foregoing, prior to May 21, 2009, the Veteran's 
combined rating for his service-connected disability is 30 
percent.  A 30 percent combined rating does not meet the criteria 
for the TDIU under 38 C.F.R. § 4.16(a).

Pursuant to the Board's June 2010 remand, the RO referred the 
case to the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU.  In October 2010, the 
Director of the Compensation and Pension Service reviewed the 
case and issued a report of his review and decision.  The 
Director concluded that the Veteran was not entitled to a TDIU on 
an extraschedular basis prior to May 21, 2009.  

The Board will consider in detail both the Director's decision, 
and the assembled evidence regarding the Veteran's disabilities 
and work history.

At a November 1997 VA miscellaneous respiratory diseases 
examination, the Veteran reported getting asthma whenever he 
exerted himself.  He had no night sweats, weight loss, 
somnolence, or hemoptysis.  He used two inhalers every four 
hours, and he had very few problems with his asthma.  He had no 
pulmonary hypertension, congestive heart failure, embolism or 
respiratory failure.  There was no evidence of chronic pulmonary 
thrombosis.  He did report episodes two to three times per week 
when he was under stress.  He had been treated in the emergency 
room twice in the past two months.  He was treated and discharged 
on both occasions.  He explained that when he used his inhalers 
four to five times per day, he rarely had episodes or trouble.  
The examiner diagnosed asthma.

At a January 1999 VA respiratory examination, the Veteran 
reported that he had been a naval corpsman from 1985 to 1988.  He 
reported that he was unemployed but in the labor pool.  The 
examiner noted that the Veteran used a Combivent inhaler (a 
combination of Albuterol and ipratropium bromide (trade name 
Atrovent)).  His lung volumes were normal.  There was normal 
transfer factor of carbon monoxide tension, and there was a 
normal acid base balance.  

A September 1998 chest x-ray showed the lung fields were clear 
and normal.  Lung tissue was moderately hyperaerated suggesting 
mild emphysema. 

At a March 1999 VA heart examination, the Veteran stated that he 
had bronchial asthma and that he often had wheezing attacks.  He 
stated that he used bronchodilators four times per day.  He 
stated that his hobby was playing golf but that he was unable to 
play more than nine holes of golf at a time because he would 
otherwise experience shortness of breath, wheezing, and 
palpitations, which were usually relieved by using 
bronchodilators.  The examiner noted that there were no 
substantial physical limitations on the usual daily activity as 
long as the Veteran used his bronchodilator inhaler every four 
hours.  The Veteran played nine holes of golf weekly and walked 
one to two miles per day on usual pace.  The examiner also 
diagnosed mitral valve prolapse with mild mitral regurgitation, 
mitral valve prolapse syndrome.

At a June 17, 1999 VA respiratory examination, the examiner noted 
that the Veteran's complete chart since 1988 had been reviewed.  
The examiner noted that in 1988 there had been a histological 
diagnosis of noncaseating granuloma, consistent with sarcoidosis.  
The Veteran's symptoms included dyspnea on severe exertion. The 
only treatment the Veteran had received was inhaled Albuterol and 
Vanceril. The examiner noted that, more recently, the Veteran had 
been taking Combivent, which was a combination of Albuterol and 
Atrovent, which controlled his symptoms well.  He felt that, 
without the medication, he had shortness of breath. The examiner 
diagnosed pulmonary sarcoidosis, which appeared to have resolved 
radiographically, and mild airflow obstruction.

At a December 2000 VA respiratory examination, the examiner noted 
that the Veteran was seen approximately twice per year at a VA 
medical center.  The examiner noted the Veteran's history of 
sarcoidosis.  The Veteran currently had minimal respiratory 
distress.  He did have an intermittent cough with minimal 
expiration, but no hemoptysis.  He had intermittent wheezing at 
times but no chest pain or precordial pressure.  The Veteran used 
a Vanceril inhaler every two to three hours as necessary.  He 
also used a Combivent inhaler every four hours.  The Veteran was 
unemployed for two years.  He had worked as a nurse.  He did very 
little exercising.  The examiner diagnosed sarcoidosis by history 
and mitral valve prolapse.

A January 17, 2001 statement by a VA physician indicates that she 
had treated the Veteran for five years for pulmonary sarcoidosis.  
She stated that the condition was very severe and controlled by 
"steroid (AREOBID) [sic] & (COMBIVENT) breathing inhaler every 
two hours."  The physician added that, "Everyday activities were 
conditioned that the Veteran's pace's [sic] himself, so that he 
will not have a breathing attack."  The statement concluded, 
"This Physician's statement indicates that it would be medically 
inadvisable for [the Veteran] to attempt working, he is 
unemployable due to his Pulmonary Sarcoidosis condition."

A June 2001 VA treatment noted shows that the Veteran denied 
having any new respiratory symptoms and stated that his 
respiratory status was in stable on his current regimen.  He 
reported that he was exercising regularly, and that his appetite 
was good. Objectively, his lungs were clear, and there were no 
other abnormalities noted.  The assessment was asthma.

An August 2002 VA treatment record shows that the Veteran had 
been non-compliant with most of his prescribed medications; 
albuterol and flunisolide were among those prescriptions shown as 
active.  He reported that his general health was good.  He denied 
having a recent weight loss/gain; shortness of breath; wheezing; 
asthma; COPD; chronic bronchitis; and pneumonia.  Upon physical 
examination, lung auscultation was normal. The assessment was 
sarcoidosis.

An April 2003 VA pulmonary consultation note shows that the 
Veteran was using bronchodilators and steroid inhalers (i.e., 
Combivent, Albuterol, and Aerobid) for control of his 
sarcoidosis.  He reported having a productive cough in the 
mornings, but stated that he was still able to exercise by riding 
his bike on the beach every day.  Objectively, the lungs were 
clear; it was noted that PFTs conducted in January 2003 indicated 
minimal obstructive lung defect, and mild restrictive lung 
defect. Diffusion capacity was within normal limits.  The 
assessment was asthma (which was noted as having been diagnosed 
at the same time as his sarcoidosis).

An August 2003 VA outpatient treatment record shows that the 
Atrovent was effective in treating the Veteran's respiratory 
symptoms, but that he stopped taking other medications due to 
side-effects.  He denied having any asthmatic attacks at that 
time.  Objectively, a CT of the thorax revealed no significant 
abnormalities.

A February 2004 VA examination notes that the Veteran had 
consistently been on inhaled steroids for control of his 
sarcoidosis.  He reported symptoms of (productive) coughing, 
congestion, some bronchospasm, and intermittent streaking with 
small amounts of blood in sputum.  The Veteran reported that he 
had a nursing degree but that he was not currently working due to 
being re-certified.  He also reported that he rode his bike 
approximately 1 to 2 miles per day, and that he was not limited 
by his lungs with respect to exercise.  Current medications 
included Atrovent, Serevent, Aerobid, and an albuterol inhaler 
(for acute attacks). 

The diagnosis provided was pulmonary sarcoidosis (stage 1), which 
had remained stable over a period of 20 years with no oral 
steroids needed after the initial diagnosis was made in the 
1980's.  In his opinion, overall, the PFTs had changed very 
little, if any, over the course of 4 years.  He concluded by 
stating that the sarcoidosis was stable, with no evidence of 
active deterioration.  The examiner additionally noted that the 
Veteran certainly had no limitations on his exercise, and that he 
was in no way limited in his employability as a result of his 
lung condition.

A September 2005 VA treatment note shows that the Veteran had 
increased his exercise and that he was riding his bike on a daily 
basis.  He also reported that he was also losing weight.  He had 
no respiratory complaints at that time.

A January 2006 VA outpatient treatment record shows that the 
Veteran was exercising and that his sarcoidosis was under control 
with his current inhalers.

A June 2008 Medical Report for Determination of Disability from 
the Nassau County Department of Social Services indicates that 
the Veteran was "not employable now" due to his sarcoidosis, 
but that he could perform sedentary work.  

A May 2009 VA examination report shows that the Veteran had 
gained 20 pounds in the last month due to being on prednisone.  
He denied fever, night sweats, and hemoptysis, but stated that 
his breathing is worse.  He reported that he could only walk 1 to 
2 blocks due to shortness of breath.  Objectively, his lungs were 
clear, and there were no signs of wheezing, rales, respiratory 
failure, or chronic pulmonary thromboemobolism.  The May 2009 VA 
examiner confirmed that the Veteran was currently on a systemic 
high dose (60 milligrams) steroid (i.e., prednisone) for control 
of his sarcoidosis. 

Finally, in the October 2010 review of the Veteran's case, the 
Director of the VA Compensation and Pension Service noted that 
the Veteran's sarcoidosis was rated as 30 percent disabling prior 
to May 21, 2009, and that the Board had denied entitlement to a 
rating in excess thereof in its June 2010 decision.  The Director 
further observed that, according to the VA Form 21-8940 
(Veteran's Application for Compensation and/or Pension), received 
in May 1997, the Veteran indicated that he had last been employed 
in June 1993 and that he completed four years of college.  

Thereafter, the Director noted that the Veteran submitted a VA 
Form 21-8940 (Veteran's Application for Compensation Based on 
Unemployability), received in August 2000, at which time he 
claimed to have last worked in January 1990 after serving with 
the U.S. Navy Reserves.  

The Director's review also acknowledged the January 2001 
statement from Dr. S. Romain (VA), in which he indicated that the 
sarcoidosis condition was very severe and controlled by a steroid 
and breathing inhaler used every two hours.  Dr. Romain 
subsequently opined that it would be medically inadvisable for 
the Veteran to attempt work and that he was unemployable due to 
his service-connected sarcoidosis.  In June 2001, the Veteran was 
seen for a routine medical visit at which time he denied any new 
complaints and reported that his condition was stable using 
current treatment regimen.  He reported that he was exercising 
regularly.  

The Director further observed that a January 2003 VA treatment 
record indicated that the Veteran had been employed as a nurse at 
a Florida hospital.  

The Director's review also noted that on VA examination in 
February 2004, the Veteran reported that he had a Bachelors 
degree in nursing.  The examiner asked the Veteran why he was not 
employed and the Veteran responded that the re-certification test 
was difficult.  He also reported that other forms of employment 
were possible, and that he was riding his bike up to two miles 
per day and was not limited by his lungs with respect to 
exercise.  The VA examiner commented that the Veteran was not 
limited in his employability by the sarcoidosis condition.  

The Director further noted that in July 2008, the Veteran 
submitted a Medical Report for Determination of Disability, from 
the Nassau County of Social Services.  The form indicated that 
the Veteran was not employable due to pain in the joints and 
muscles associated with sarcoidosis.  The form also indicated 
that the Veteran could perform sedentary work. 

The Director found that the Veteran's sarcoidosis condition did 
not preclude him from securing substantially gainful employment, 
or that he was incapable of performing the mental and physical 
acts required by employment due solely to his service-connected 
disability prior to May 21, 2009.  He explained that the Veteran 
earned a college degree in nursing, and therefore, was considered 
to be "educated."  Moreover, he claimed to have not worked 
since the 1990's, however, the evidence of record showed that he 
may have engaged in employment at some point.  The Director 
concluded that the evidence did not show that the sarcoidosis 
prevented all forms of employment, including sedentary-type work, 
and that the Veteran was not entitled to a TDIU on an 
extraschedular basis.

In this case, the Veteran has asserted, and has submitted 
supporting evidence, that his sarcoidosis rendered him unable to 
retain a substantially gainful occupation prior to May 21, 2009.  
In light of the evidence, the Board had the case referred to the 
Director of the VA Compensation and Pension Service to consider 
whether a TDIU was warranted on an extraschedular basis.  The 
Director concluded that the Veteran's service- connected 
disability did not preclude him from holding substantially 
gainful employment that is sedentary prior to May 21, 2009. 

Both the Veteran and his wife have stated that, in addition to 
lung symptomatology (e.g., shortness of breath), the sarcoidosis 
spread to his heart, eyes, kidneys, arms, and legs, resulting in 
severe joint and muscle pain for the period prior to May 21, 
2009.  They suggested that these difficulties kept him from 
obtaining or retaining sedentary jobs for that time period.  In 
this regard, the Board acknowledges that the Veteran's pain and 
intermittent episodes of shortness of breath reasonably could 
have limited the range of sedentary jobs available to him.  
However, the Board does not accept that those factors rule out 
all types of sedentary employment during the time frame 
considered in this appeal.

Indeed, in addition to the Director of Compensation and Pension 
Service, multiple VA examiners have reached the same conclusion.  
In fact, based on the treatment records outlined above, the 
evidence shows that, overall, prior to May 21, 2009, the 
Veteran's sarcoidosis was well controlled with the use of inhaled 
steroids and bronchodilators; that, despite occasional complaints 
of shortness of breath, he was actively engaged in routine 
physical activity (e.g., riding his bike on a daily basis, golf, 
walking, etc.); and that he had obtained a nursing degree but did 
not actively seek re-certification.  

The Board acknowledges the January 2001 physician's statement 
which indicates that the Veteran's sarcoidosis was severe and 
that he was unemployable due to his condition.  However, other 
contemporaneous evidence of record, including the February 2004 
VA examination, shows that the Veteran's sarcoidosis was "stable 
with no evidence of active deterioration," and that there were no 
limitations on his exercise or employability.  Likewise, in a 
January 2003 VA treatment note, the Veteran, himself, reported 
that he was working as a nurse in a local hospital.  The record 
is otherwise replete with references to the Veteran's rather 
active daily exercise schedule (i.e., daily bike rides and 
walks), and resulting weight loss, which indicates that his 
pulmonary condition was not unstable or severe enough to impact 
his daily exercise routine.  Moreover, while a June 2008 Medical 
Report for Determination of Disability from the Nassau County 
Department of Social Services indicated that the Veteran was 
"not employable now" due to his sarcoidosis, it also noted that 
he could perform sedentary work. 

Prior to May 21, 2009, the Veteran has not had frequent 
hospitalizations for his service-connected sarcoidosis.  This 
disability interferes with and reduces his employment options, 
but the interference is not to an extent that can be 
characterized as marked, and the disability does not preclude him 
from holding all types of substantially gainful occupations.  The 
preponderance of the evidence is against the assignment of a TDIU 
on an extraschedular basis prior to May 21, 2009.  


ORDER

Entitlement to TDIU, prior to May 21, 2009, is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


